Citation Nr: 1423493	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-26 392	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent from March 6, 2002; 30 percent from June 29, 2004; and 40 percent from April 13, 2006, for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to July 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2002 and March 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and Houston, Texas.

The RO initially granted service connection for bilateral hearing loss in the October 2002 rating decision.  The Veteran perfected an appeal as the issue of entitlement to a higher initial rating in March 2003.  Even though a higher rating was granted in an April 2003 rating decision, the Veteran's appeal was not extinguished.  The RO adjudicated the issue for a higher rating for bilateral hearing loss several times following the initial decision; however, following the March 2008 rating decision, the RO issued another statement of the case for an increased rating for bilateral hearing loss, for which the Veteran also timely perfected an appeal.  Although the Veteran perfected two appeals for his hearing loss rating, in light of the procedural history of this issue, the October 2002 rating decision is currently before the Board on appeal for bilateral hearing loss.  Thus, the issue is as characterized on the title page.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

In April 2014, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In a December 2013 letter and in the January 2014 statement from the Veteran's representative, the Veteran and his representative stated that his service-connected hearing loss has worsened since his last VA examination, which is dated May 2009.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As there is need to verify the current severity of the bilateral hearing loss, a reexamination under 38 C.F.R. § 3.327 is warranted.

In his application for TDIU, the Veteran indicated that he was receiving benefits from the Social Security Administration (SSA).  If it is clarified that the Veteran is receiving disability benefits, the SSA records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Finally, as the current severity of the Veteran's hearing loss could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the TDIU issue should be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to clarify whether he is receiving disability benefits from the SSA or whether the benefits are based on his age. 

2.  If is it determined that the Veteran is receiving disability benefits from the SSA, request directly from the SSA complete copies of the determination on a claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3.  Following the above development, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bilateral sensorineural hearing loss.  The entire claims file must be reviewed by the examiner, to include any electronic files.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The severity of the Veteran's bilateral hearing loss must be assessed including puretone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The Veteran is also service connected for tinnitus.

The examiner must provide a complete rationale for any opinion given.

4.  Then, readjudicate the appeal.  If the either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

